Citation Nr: 0027125	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  95-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection on a direct and 
secondary basis for hypertension. 

3.  Entitlement to an initial rating in excess of 0 percent 
for a scar from a left inguinal hernia repair.

4.  Entitlement to a 10 percent rating on the basis of 
multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

By action in November 1997, the Board of Veterans' Appeals 
(Board) remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, the issues 
of the veteran's entitlement to service connection for a 
nervous disorder and hypertension and an increased 
(compensable) rating for an inguinal hernia.  Following the 
completion of the requested development, the RO in rating 
action entered in January 2000, while continuing the prior 
denials of service connection for hypertension and a 
psychiatric disorder, granted service connection for a scar 
from excision of a lipoma of the right spermatic chord and 
assigned a 0 percent rating therefor, effective from August 
1993.  As well, the RO recharacterized the disorder 
previously described as an inguinal hernia to that of a scar 
from a left inguinal repair, while confirming and continuing 
the previously assigned 0 percent rating for that disability.

Received by the RO in August 1999 was a VA Form 22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, wherein the veteran designated Robert V. 
Chisholm, Attorney, to be his legal representative.  No 
further change in representation is subsequently shown.

The issue pertaining to entitlement to a 10 percent rating on 
the basis of multiple, noncompensable service-connected 
disabilities will be the subject of the Remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for a psychiatric disorder and for hypertension are supported 
by cognizable evidence demonstrating that such claims are 
plausible or capable of substantiation.

2.  The veteran's in-service left inguinal hernia that was 
surgically repaired in January 1966 has not recurred; its 
only residual is a surgical scar.

3.  The veteran's service-connected scar from a left inguinal 
hernia repair is not poorly nourished or ulcerated and it is 
not tender or painful on objective demonstration; no 
resulting impairment of function is shown.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a psychiatric disorder and for hypertension are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for the assignment of an initial rating in 
excess of 0 percent for a scar from a left inguinal hernia 
repair have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, 
4.118, Diagnostic Codes 7338, 7803, 7804, 7805 (1999);  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Groundedness of Claims for Service Connection for a 
Psychiatric Disorder and Hypertension

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), a remand by the Board confers upon the 
veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  Id.  In this case, the Board remanded 
the claims for service connection to advise the veteran of 
his right to submit physician statements regarding the 
relationship of his diagnosed psychiatric and hypertensive 
disorders to his period of service or disability incurred in 
or aggravated therein, and to permit the retrieval of VA 
treatment records.  As well, the RO was instructed to 
undertake certain other development in the event that it 
determined that the claims in question were well grounded; as 
the RO found both claims to be not well grounded, such 
development was not initiated.  As the RO is shown to have 
complied fully with the terms of the November 1997 remand and 
the veteran does not contend otherwise, it is found that 
further development pursuant to Stegall, supra is 
unnecessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Where a veteran served 90 days of more during a 
period of war, or during peacetime after December 31, 1946, 
and a psychosis or cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f), as in effect prior to March 7, 1997.  
During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
As amended, § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter (rather than a 
clear diagnosis); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.  

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of well-grounded claims; that is, claim which are 
plausible and meritorious on their own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

Psychiatric Disorder

Regarding the claim for a psychiatric disorder, it is noted 
that service medical records identify that the veteran sought 
outpatient treatment in March 1964, due to reported 
complaints of an inability to sleep over a one-week period 
and nervousness lasting a few days; the impression was of 
anxiety.  Nine days later, when next seen at the service 
department medical facility, his symptoms were noted to have 
diminished.  In mid-April 1964, the veteran complained of 
fatigue, anorexia, a sore throat, and nervousness; no 
diagnosis was then offered.  Also within service medical 
records is a memorandum, dated April 21, 1966, from the 
Medical Officer of Battery D, 3rd Battalion (Hercules), 5th 
Artillery, on the subject of human reliability, wherein it 
was noted that, after a review of medical records, there was 
found to be evidence of a mental or nervous disorder, or 
unsuitability, of the veteran.  

Following service, there is shown, beginning in the 1990s, 
various psychiatric diagnoses, including that of a bipolar 
disorder or manic depression, a generalized anxiety disorder, 
PTSD, rule out a personality disorder, and anxiolytic 
dependence.  As well, the veteran has provided testimony of 
claimed stressors to which he was exposed in service, such as 
the stress associated with his duty assignment of as a 
Hercules missile crewman, including suicide attempts by 
fellow servicemen during the veteran's tour of duty.  Lay 
statements are also provided by family members and others as 
to obvious behavioral changes of the veteran upon his 
discharge from service, which reportedly did not abate, and 
treatment for anxiety upon his service discharge.

The evidence denotes the existence of current disability 
involving one or more acquired psychiatric disorders, and 
includes documentation of an in-service psychiatric 
disturbance, as well as accounts of one or more in-service 
stressors and the occurrence of certain behavioral changes 
immediately after service discharge and post-service 
treatment for anxiety, that are presumed true under Robinette 
v. Brown, 8 Vet. App. 69, 78 (1995) for purposes of 
determining well groundedness.  Lastly, there is competent 
medical evidence presented of a nexus between the veteran's 
currently diagnosed PTSD and his period of military service, 
by virtue of the diagnosis offered of PTSD in connection with 
his in-service duties as a missile crewman.  Inasmuch as each 
of the Epps' requirements has been satisfied, the veteran's 
claim for service connection for an acquired psychiatric 
disorder is found to be well grounded under 38 U.S.C.A. 
§ 5107(a).  

Hypertension

With respect to the claim for service connection for 
hypertension, it is noted that a blood pressure reading of 
110/78 was recorded at the time of a medical examination at 
service entrance in August 1963.  When the veteran was seen 
for dental treatment in September 1963 and April 1966, he 
denied ever having had high blood pressure.  On a separation 
medical examination in June 1966, a blood pressure reading of 
136/88 was obtained; no complaint of high blood pressure was 
offered.

While medical records indicating the presence of hypertension 
within the one-year period following service are absent, the 
veteran's mother indicates in an April 1997 statement that 
her son was treated by a family physician, now deceased, for 
high blood pressure after his discharge from service.  
Evidence on file shows that the veteran reported a history of 
high blood pressure during a period of hospitalization, 
beginning in July 1980, and a diagnosis of hypertension is 
initially disclosed during a period of hospital care, 
beginning in March 1984.  There is also of record an undated 
VA Form 10-1415, Problem List, indicating a diagnosis of 
hypertension, with a notation that its approximate date of 
onset was in 1968.  In addition, on the occasion of a VA 
medical examination in October 1993, findings from which 
culminated in entry of a diagnosis of moderate hypertension, 
the examiner noted a history of hypertension with records 
from service showing an elevation in blood pressure.  

The undersigned is thus presented a scenario in which where 
there is a showing by medical evidence of current disablement 
by hypertension, there is medical evidence of its in-service 
incurrence and lay evidence of treatment for hypertension 
after service discharge, and, lastly, there is medical 
evidence tending to link the veteran's current hypertension 
to service.  Well groundedness of the claim for service 
connection for hypertension is thus conceded.  See Epps, 
supra.

Claim for Initial Rating for a Scar from a Left Inguinal 
Hernia Repair

At the outset, it is noted that the veteran by means of a 
notice of disagreement filed in June 1994 challenged the 
disability rating initially assigned by the RO for his 
service-connected inguinal hernia.  As such, there is 
presented an "original claim" as contemplated by Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating".  While it is 
apparent that the RO has not developed this matter in light 
of Fenderson, it is neither alleged nor shown that 
consideration of the merits of the claim presented pursuant 
to Fenderson would result in any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Generally, an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claim for an initial rating in excess 
of that assigned by the RO is, thus, "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts with respect to the 
matter at issue have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  As noted above, further 
development of the issue in question was undertaken by the 
Board in its remand of November 1997, in part, for the 
retrieval of medical records and to permit the veteran to 
undergo a VA medical examination.  Such development has been 
accomplished as directed by the Board, and it is of note that 
neither the veteran nor his attorney has advanced any 
contention to the contrary.  In the absence of any showing of 
noncompliance by the RO with the terms of the remand or 
allegation of any perceived inadequacy as to the sufficiency 
of the evidence, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  See Stegall, supra. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
inguinal hernia, not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  A 30 
percent evaluation is warranted for a small, postoperative 
recurrent, or unoperated irremediable inguinal hernia, which 
is not well supported by a truss, or not readily reducible.  
A 10 percent evaluation is warranted for a postoperative 
recurrent inguinal hernia that is readily reducible and well 
supported by a truss or belt.  Where the hernia is not 
operated, but reducible, or where it is small, reducible, or 
without true hernia protrusion, a 0 percent rating is for 
assignment.

Service medical records show that, in January 1966, the 
veteran was hospitalized for surgical correction of a left 
indirect inguinal hernia and a lipoma of the right spermatic 
cord.  The latter defect was, prior to the January surgical 
procedure, listed as an inguinal hernia.  At the time of the 
veteran's separation medical examination in June 1966, a scar 
from the left lower quadrant herniorrhaphy was found to be 
well healed.  No recurrence of the hernia was noted. 

The initial post-service VA medical examination in October 
1993 demonstrated the presence of well-healed scarring in the 
groin area, without a recurrence of the left inguinal hernia.  
There was shown to be an umbilical hernia, and the record 
reflects that the veteran underwent surgical correction of 
the umbilical hernia in July 1994; there was also noted to be 
a recurrent right inguinal hernia.  On a VA examination in 
May 1997, the scar from the surgical repair of the left 
inguinal hernia was noted to be barely visible and could not 
be measured because the examiner was unable to determine 
where the normal skin ended and the incision began.  There 
was no fibrosis, depression, herniation, adherence, or keloid 
formation.  No tenderness or pain was noted to be associated 
with the left inguinal hernia scar and no limitation of 
function was noted to result.  Color photographs of the left 
inguinal hernia region were obtained and are associated with 
the report of such examination.  The pertinent diagnosis was 
of a left inguinal hernia incision, barely visible, that is 
not resulting in functional impairment or otherwise 
disfiguring.

A further VA medical examination was conducted in August 1998 
by the same physician who had examined the veteran in May 
1997, pursuant to the Board's remand directive in November 
1997.  Such physician attempted to clarify certain facts 
regarding the veteran's hernias; specifically, that the in-
service procedure involving the right inguinal region was for 
removal of a lipoma of the right spermatic cord and that, at 
about the age of 52, the veteran developed a right inguinal 
hernia for which surgical correction was recommended and 
scheduled, but refused by the veteran due to prostate 
difficulties, including the need to biopsy the prostate for 
cancer detection.  With respect to the in-service left 
inguinal hernia repair, the examiner noted that the only 
residual was a scar that was not significant from a cosmetic, 
physiological, or anatomical standpoint.  The scar itself was 
described as without abnormality or significance, either 
subjectively or objectively.  Such scar was soft and not 
depressed, elevated, or discolored.  No pain or inflammation 
was noted and the scar was without keloid or adherence to 
underlying structures.  The scar did not exert traction or 
limit normal motion of the parts involved.  No muscle loss or 
hernia was present and there was no interference with normal 
function.  There was no evidence of a recurrence of the left 
inguinal hernia.  The diagnosis pertinent to the matter under 
consideration was as follows:

Status post inguinal hernia repair on the left 
with excellent solid repair and no residuals, and 
no complaints on this side.  Scar is 
insignificant.

Such examiner in an addendum, dated in August 1999, stated 
that during the course of his prior examination, he had 
available to him and reviewed the veteran's claims folder, 
inclusive of operative reports for treatment of the veteran's 
hernias.  He also reiterated prior findings with respect to 
the service-connected left inguinal hernia, noting that there 
had been no recurrence of the hernia and, therefore, it had 
no size and could not be reduced or treated with a belt or 
truss.  Prior findings regarding the residual scar were also 
reiterated.  The examiner further reported that in no way was 
the July 1994 surgery for repair of an umbilical hernia 
related to the left inguinal hernia, one involving a mid-line 
structure and the other involving a lateral structure.  The 
relevant diagnosis was of a successfully repaired hernia on 
the left with no recurrence.

Inasmuch as the available medical data fail to denote the 
existence of any recurrence of a left inguinal hernia, it is 
apparent that the diagnostic criteria for a compensable 
schedular evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7338, have not been satisfied.  The only question presented 
is whether a compensable rating is assignable for the 
scarring of the left inguinal area under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  Nothing in the record, 
other than the veteran's own assertions, indicates that the 
scar is poorly nourished with repeated ulceration, is 
associated with tenderness or pain, or is otherwise 
productive of a limitation of function, such as would warrant 
the assignment of a compensable evaluation under Diagnostic 
Codes 7803, 7804, 7805.  Moreover, it is not demonstrated by 
the evidence presented that the disorder in question has been 
subject to varying levels of severity as would warrant the 
assignment of staged ratings under Fenderson.  In all, the 
veteran's allegations of a level of severity in excess of 
that contemplated by the assigned 0 percent rating are not 
corroborated by the clinical evidence on file.

Based on the foregoing, it is the Board's conclusion that a 
preponderance of the evidence is against the assignment of an 
initial rating of more than 0 percent for the scar from a 
left inguinal hernia repair.  In reaching this decision, the 
Board considered the benefit-of-the-doubt rule; however, as 
the preponderance of the evidence is against the veteran's 
claim, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The veteran's claims of entitlement to service connection for 
a psychiatric disorder and hypertension are well grounded, 
and to that extent alone, the appeal is granted.

Entitlement to an initial rating in excess of 0 percent for a 
scar from a left inguinal hernia repair is denied.


REMAND

As set forth above, the Board has determined that the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder and hypertension are well grounded.  
Moreover, once it is determined that at least one portion of 
a veteran's claim is well grounded, the entirety of the 
claim, based on all theories, is well grounded.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  It is at 
this stage that VA is obligated to assist the claimant in 
developing the facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a).  Further medical input is desired in 
order to ascertain the relationship of each of the claimed 
entities to the veteran's period of service and to attempt to 
verify the veteran's alleged stressors.

The issue of entitlement to a 10 percent rating on the basis 
of multiple, noncompensable service-connected disabilities 
will be held in abeyance until the Board addresses the 
service connection issues.  In this regard, a favorable 
decision regarding the service connection issues could impact 
on this issue.

Accordingly, this portion of the appeal is REMANDED to the RO 
for completion of the following actions:

1.  The veteran's stressor statements, 
his DD214 form, and his personnel records 
should be forwarded to USASCRUR, which 
should be requested to research and 
attempt to verify the veteran's 
stressors, to include the suicide 
attempts and the attack at his barracks.  
Any additional sources or search 
recommended by USASCRUR or which becomes 
evident during the course of this appeal 
should be pursued.

2.  Through contact with the veteran's 
attorney, the RO should request that the 
veteran furnish the names and addresses 
of all medical care providers and 
facilities, VA and non-VA, providing 
treatment to him for his psychiatric 
disorder and/or hypertension since his 
discharge from military service.  After 
securing the necessary release(s), the RO 
should obtain those records not already 
on file for inclusion in the veteran's 
claims folder.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purposes of determining the nature 
and etiology of any existing acquired 
psychiatric disorder.  The veteran is 
hereby advised of the need for him to 
appear for such examination so that 
necessary medical data and opinions may 
be obtained.  Failure to appear without 
good cause will necessitate rating of his 
claim on the basis of the evidence of 
record by operation of 38 C.F.R. 
§ 3.655(b) (1999).  The entirety of the 
veteran's claims folder, including a copy 
of this remand, must be made available to 
the examiner for review prior to any 
examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's psychiatric 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any and all diagnostic 
testing, including personality testing, 
deemed necessary by the examiner to 
determine the full extent of all 
psychiatric disability.  All applicable 
psychiatric diagnoses must be fully set 
forth.  As well, the examiner must 
specify whether each such disorder is of 
an acquired nature or of a congenital or 
developmental origin.  Also, the date of 
onset of each such disorder must be 
clearly specified, to the extent 
feasible.

In conjunction with such evaluation, the 
examining psychiatrist is asked to 
provide a professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  What is the correct 
diagnosis(es) of all existing 
psychiatric disabilities, 
exclusive of PTSD?  Is it at 
least as likely as not that any 
current psychiatric disorder, 
other than PTSD, had its onset 
during the veteran's period of 
active duty?  If not, what is 
the approximate date of the 
onset of each psychiatric 
disability, other than PTSD?

(b)  Does the veteran have PTSD 
according to DSM IV?  If so, 
what is the stressor or 
stressors that gave rise to 
this disability, and what is 
the examiner's basis for 
determining the actual 
occurrence of the stressor.

4.  The veteran should also be afforded a 
medical examination by a VA cardiologist 
for the purpose of determining the nature 
and etiology of his hypertension.  The 
veteran is hereby advised of the need for 
him to appear for such examination so 
that necessary medical data and opinions 
may be obtained.  Failure to appear 
without good cause will necessitate 
rating of his claim on the basis of the 
evidence of record by operation of 
38 C.F.R. § 3.655(b) (1999).  The 
entirety of the veteran's claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to any examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's cardiovascular 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of all disability.  All 
applicable cardiovascular diagnoses must 
be fully set forth.  As well, the 
examiner must specify whether each such 
disorder is of an acquired nature or of a 
congenital or developmental origin.  
Also, the date of onset of each such 
disorder must be clearly specified, to 
the extent feasible.

In conjunction with such evaluation, the 
examining cardiologist is asked to 
provide a professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Whether it is at least as 
likely as not that any existing 
hypertension disorder of the 
veteran had its onset during 
his period of active duty?

(b)  Whether it is at least as 
likely as not that hypertension 
was manifest to a degree of 10 
percent or more within the one-
year period immediately 
following the veteran's 
discharge from military 
service?

(c)  Whether it is at least as 
likely as not that hypertension 
is the direct result of a 
psychiatric disorder, including 
PTSD, and whether it is at 
least as likely as not that any 
psychiatric disorder of the 
veteran caused an increase in 
severity of the veteran's 
hypertension.

In responding to the above, it 
is asked that the physician 
utilize the underlined standard 
of proof in his/her reply.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination(s) do not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  Lastly, the RO should initially 
adjudicate the merits of the veteran's 
well-grounded claims for entitlement to 
service connection for a psychiatric 
disorder and for hypertension, to include 
the question of secondary service 
connection for hypertension, considering 
as applicable the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  The RO 
should also review the issue of 
entitlement to a 10 percent rating on the 
basis of multiple, noncompensable 
service-connected disabilities.  If any 
decision remains adverse to the veteran, 
he and his attorney should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


